WADDILL, District Judge.
Upon considering the questions raised by the referee’s report fded herein on the 2d of May, 1900, 1 determine and decide as follows:
1. The claim of the bankrupt to his homestead is allowed, after deducting the costs of the case and such debts as the homestead exemption is not a bar against.
*9302. The fund should be distributed, upon a scheme and statement made for the purpose by the referee, as follows: (a) To costs remaining due, including an allowance to- the referee, independent of his filing fee, for taking evidence and making report upon the claim for a homestead, of $60, and to the trustee a commission of 3 per centum upon net proceeds of the sale of the property; the same, with the consent of the homestead claimant, having been converted into money and placed to the credit of the court, together with the attorney’s fee of counsel for the bankrupt as proved, (b) To the payment of debts proved, against which the homestead cannot be claimed, (c) The residue remaining in hand to be paid to the bankrupt on account of his homestead claim.
3. The determination of the court to allow the homestead exemption makes it unnecessary to pass upon the interesting constitutional question so ably presented in the referee’s report. The setting aside of the homestead exemption is not the making of a dividend, such as the referee is entitled to a commission for.